DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II corresponding to claims 8-10 in the reply filed on April 5, 2021 is acknowledged.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz et al. (US 2019/0105514, hereinafter “Amstutz”) in view of Tytgat (US 2012/0007943).
Regarding claim 8, Amstutz further discloses an intraoperative tracking and aligning apparatus for a medical imaging device (optical imaging system 150 includes TOF cameras which produce depth images to perform patient set up via comparison by the processing unit 156 of a reference depth image and a current depth image [0079]) comprising; 
a) a depth camera (TOF camera 158, fig. 1; “TOF camera 158 is configured to provide depth image(s)” [0066]) configured to mount to the medical imaging device (“TOF cameras 158 may be moveably mounted to the frame 160” [0070], wherein “the frame is part of the optical imaging system [0063]); 
b) a computing device (processing unit 156, fig. 1; [0079]) including a processor (“processing unit 156” performs processing of the images, and is effectively a processor [0079]) and a memory (the processing unit 156 obtains a reference depth image and a current depth image, obtaining the reference image would necessitate that the processing unit has storing capability to store a previously acquired image [0079]), wherein the computing device is in communication with the depth camera (“processing unit 156 may use the depth image(s) to perform patient setup” [0079], wherein the depth image(s) are generated by the TOF camera(s) 158 [0079]); 

wherein the depth camera acquires first image data (“reference depth image may be generated by the TOF camera(s) during a treatment planning session, or on the day of the treatment before the treatment session begins” [0079]) and communicates the first image data to the computing device (“reference depth image may be obtained by the processing unit 156” [0079]) to display a first image on the user interface (“control system 18 may also include a monitor 56 for displaying data and an input device 58, such as a keyboard or a mouse, for inputting data” [0060], wherein images are a form of data to be displayed [0079] and [0157]), wherein the processor analyzes the first image data to identify a plurality of image features (“reference depth image contains information regarding a desired position of a surface of a patient with respect to one or more objects (e.g., a component of the treatment system 10, the patient support 14, a wall of the room, etc.) surrounding the patient” [0079]), and wherein the depth camera acquires second image data (“During a patient setup procedure, the TOF camera(s) provides depth image, which indicates a position of the surface of the patient with respect to one or more objects surrounding the patient” [0079]) and communicates the second image data to the computing device (“processing unit 156 compares the depth image with the reference depth image” [0079]]), wherein the processor analyzes the second image data to identify the plurality of image features (“TOF camera(s) provides depth image, which indicates a position of the surface of the patient with respect to one or more objects surrounding the patient” [0079]), and 

Amstutz does not explicitly disclose the processor superimposes a first alignment indicia over the first image, and wherein the processor superimposes a second alignment indicia over the first image, and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia.
However, Tytgat, also in the field of alignment for a medical imaging device, does teach the processor superimposes a first alignment indicia over the first image (reference point locations PA2, PB2, PC2, PD2 projected on image plane [0066], see fig. 5), and wherein the processor superimposes a second alignment indicia over the first image (feature point locations A, B, C, D projected on image plane [0066], see fig. 5), and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia (“starts with the selection of one feature point projection (e.g. PB2). The camera is orientated in order to project this feature point to the correct location at the image plane (B). Now a rotation R around the axis defined by the camera center (CC) and the projection of the selected feature point (PB2) is needed in order to match the other projected points onto the image plane of the camera. This is illustrated in FIG. 5. The left image 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate superimposing a first alignment indicia and second alignment indicia over the first image in order to provide a visual guide for the user to perform “rotation of the camera… in order to match the rest of the reference point projections” [0067].
Regarding claim 9, Amstutz further discloses d) a collision warning system (“patient-machine collision prevention” [0104]) configured to mount to the medical imaging device (“the processing unit 156 may use depth images from the TOF camera(s) to perform patient-machine collision prevention”, wherein the TOF camera(s) are mounted to the medical imaging device [0070] and [0063]), wherein the collision warning system is in communication with the computing device (“processing unit 156 may use depth images from the TOF camera(s) to perform patient-machine collision prevention” [0104]) and is configured to trigger a warning signal when a possible collision is sensed (“The processing unit 156 processes these real-time depth images to determine if there is another object that has been moved too close (e.g., less than a prescribed threshold) to the surface of the patient. If so, then the processing unit 156 may determine that there may be a risk of collision, and may generate a control signal to stop the operation of the treatment system 10. The processing unit 156 may also generate an indicator for informing a user that there is a risk of collision. The indicator may be in a form of a visual .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz in view of Tytgat, as applied to claim 9, in further view of Wan et al. (US 2017/0220709, hereinafter “Wan”).
	Regarding claim 10, modified Amstutz does not disclose the collision warning system comprises one or more of a video camera, an ultrasonic distance sensor or a laser sensor.
	However, Wan, also in the field of alignment for a medical imaging device, does teach the collision warning system comprises one or more of a video camera, an ultrasonic distance sensor or a laser sensor (“infrared video images may be used together with the depth images to determine whether there is a possible collision” [0107] wherein the infrared video images are obtained from a depth sensing camera 130 [0107], and therefore the depth sensing camera is a video camera as it produces videos).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the collision warning system comprising a video camera in order to provide constant visual feedback, and therefore decreasing the risk of missing positional data that could lead to a collision by taking standalone images are larger intervals of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SERKAN AKAR/Primary Examiner, Art Unit 3793